Citation Nr: 0519890	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO. 98-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial increased (compensable) rating for 
a right hand disability, to include residuals of a fracture 
of the right fourth and fifth metacarpals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1970 and from June 1975 to May 1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which in pertinent part granted 
service connection for a right hand disability, to include 
residuals of a fracture of the fourth and fifth metacarpals, 
and assigned a zero percent rating.  Thereafter the case was 
forwarded to the Board.  In February 2000, the Board remanded 
the case to the RO for additional development and to grant 
the veteran's request for a local hearing before a member of 
the Board.  That development was completed and the case was 
returned to the Board.  In June 2003, the Board remanded the 
case to the RO for additional development and a new VA 
examination.  That development has been completed and the 
case was returned to the Board. 
 
Because this is an appeal from an initial grant of service 
connection and an originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time period in question. Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's residuals of a fracture of the right fourth 
and fifth metacarpals are manifested by X-ray evidence of 
irregularity at the base of the fifth metacarpus that could 
be post-traumatic in nature, subjective complaints of pain 
radiating up through the arm to the shoulder and swelling; 
there are no functional deficits, all fingers can be brought 
into the palm and can touch the median transverse fold of the 
palm as can the thumb, and; the veteran shows normal strength 
and dexterity for grasping objects.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
entitlement to an initial increased (compensable) rating for 
a right hand disability, to include residuals of a fracture 
of the right fourth and fifth metacarpals, have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5003-5214, 5215, 5216-5130 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim. Collectively, the multiple RO 
decisions, the February 2000 and June 2003 Board remands, the 
Statement of the Case, and Supplemental Statements of the 
Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, the January 1998, January 2003, July 2003, January 
2004 and October 2004 letters sent to the veteran 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the veteran and VA in producing or obtaining that evidence 
or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the January 1998, January 2003, July 2003, January 
2004 and October 2004letters satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  Although the veteran was not 
explicitly requested to provide any evidence in his 
possession, he was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal. 
Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d). Therefore, the Board finds 
that all obtainable evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

Service medical records showed that the veteran suffered a 
fracture to the right hand during active service.  X-ray 
evidence revealed fractures of the base of the fourth and 
fifth metacarpals.  His right hand was placed in a cast for 
approximately one month.  The veteran did not receive 
physical therapy for this injury. 

The veteran underwent a VA examination in November 1995.  X-
rays were taken of his right hand.  The examiner found 
evidence of deformity and degenerative changes associated 
with the fifth metacarpal.  The veteran showed full strength 
of the right hand with no functional deficits.  He had full 
range of motion of the right fifth finger and the right 
wrist. 

On May 1999, the veteran testified at a RO hearing that 
although his right hand condition had not resulted in 
absences from work, it did interfere with his ability to 
perform his duties as a security guard.  He stated that when 
he handled a gun, his right hand would spasm and he would 
miss his target.  The veteran reported pain radiating to the 
shoulder and numbness of the right hand. He also described 
difficulty handling small objects.  A December 1999 post-
service VA medical report showed that the veteran complained 
of right hand numbness. 

The veteran underwent a VA examination on June 1999.  He 
complained of pain radiating from the hand to his right 
shoulder.  The veteran reported swelling, but denied popping. 

On examination, the examiner observed a slight depression of 
the little finger metacarpal head, non-tender.  There were no 
functional deficits, all fingers could be brought into the 
palm and could touch the median transverse fold of the palm 
as could the thumb.  The veteran showed normal strength and 
dexterity for grasping objects.  The examiner determined that 
the range of motion was not limited by pain, fatigue, 
weakness, or lack of endurance.  X-rays taken at the time 
showed an irregularity of the base of the fifth metacarpus 
that was likely post-traumatic in nature.  He was diagnosed 
with a healed boxer's fracture of the right hand. 

Post-service VA medical reports documented multiple 
complaints for conditions that included chronic pain 
secondary to degenerative disc disease.  Additionally, a 
post-service VA medical report dated in July 2000, noted that 
the veteran complained of right hand pain, along with pain in 
the right hip and neck. 

The veteran underwent a VA examination on May 2004.  He 
related having constant pain and feelings of numbness over 
the fifth knuckle.  The veteran stated that he was able to 
perform his activities of daily living, but reported 
increased pain with frequent activity.  He did not report 
loss of work due to the right hand condition.  The veteran 
could write and comb his hair with his right hand. 

On examination, the examiner determined that the range of 
motion of the ring and little finger was normal.  There was 
no evidence of ankylosis.  The examiner noted flattening of 
the metacarpophalangeal joint.  The joint was non-tender and 
there were no abnormalities.  There was no scar present.  
There were no functional deficits.  He could approximate all 
of his fingers to the transverse crease of the palm.  The 
veteran showed normal strength and dexterity for grasping 
objects.  The examiner concluded that the veteran's right 
hand condition and diagnosis had remained unchanged since the 
June 1999 VA examination.  The examiner indicated having 
reviewed the veteran's case file. 

Legal Analysis

The veteran contends that his service-connected right hand 
disability, to include residuals of a fracture of the right 
fourth and fifth metacarpals, is more disabling than 
currently evaluated.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, as noted above, a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, such as the tow 
claims on appeal, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999). In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In every instance where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45. See DeLuca v Brown, 8 
Vet. App. 202 (1995).

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  When the limitation of motion for the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted for x-ray evidence of involvement of 2 or more 
major joints with occasional incapacitating exacerbations and 
a 10 percent rating is warranted for x-ray evidence of 2 or 
more major joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  For the purpose of rating disability from arthritis, 
the wrist is considered a major joint.  38 C.F.R. § 4.45(f) 
(2004).

Under the criteria for evaluation of limitation of motion of 
the wrist, a 10 percent disability evaluation is assigned for 
either the major or minor wrist with dorsiflexion less than 
15 degrees or palmar flexion limited in line with the 
forearm. A higher evaluation is not provided. 38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2004).  Normal dorsiflexion of 
the wrist is from 0 to 70 degrees, and normal palmar flexion 
is from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2004).

In addition, favorable ankylosis of the wrist in 20 degrees 
to 30 degrees dorsiflexion is assigned a 20 percent 
disability rating for the minor arm and a 30 percent 
disability rating for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2004).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for residuals of 
a fracture of the right fourth and fifth metacarpals, 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5215.

The Board first notes that the Rating Schedule does not 
provide an evaluation in excess of 10 percent for limitation 
of the motion of the wrist.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  While addressing limitation of motion, 
the Board additionally notes that in this case there is no 
medical evidence of ankylosis of the right wrist.  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) 
(defining ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure").  Nor is 
there medical evidence that the veteran has any limitation of  
motion of the right wrist, or loss of motion analogous to 
favorable ankylosis of the right wrist.  Thus, a higher 
evaluation under Diagnostic Code 5214 is not warranted.

As to a scar on the right hand, the VA examiner who conducted 
the May 2004 VA examination noted that there was no scarring 
on the right hand.  Thus, a separate compensable rating for a 
scar is not warranted.  38 C.F.R. § 4.14 (2004); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  As to the decreased grip 
strength of the right hand, along with the veteran's 
complaint of numbness of the little and ring fingers of the 
right hand, the Board finds that there is no objective 
evidence to corroborate these symptoms. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by  analogy to conditions 
of functional origin. 38 C.F.R. § 4.20 (2004). 

The Board also considered assessing the veteran's disability 
under the regulations governing evaluations of ankylosis and 
limitation of motion of the digits of the hands.  These 
regulations were amended while the veteran's appeal was 
pending. See 67 Fed. Reg. 48784 -48787 (2002), codified at 38 
C.F.R. § 4.71a, DCs 5216-5230.  Prior to August 26, 2002, the 
only available criteria for rating by analogy in a case such 
as the instant one was for ankylosis.  Effective August 26, 
2002, there are rating criteria based on limitation of 
motion.  The revised regulations provide that any limitation 
of motion of the ring or little finger will be assigned a 0 
percent or noncompensable evaluation.

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  As with the skin criteria noted above, the 
Board must determine whether the revised version is more 
favorable to the veteran. See Kuzma v. Principi, 341 F.3d 
1327, 1328-1329 (2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997); VAOPGCPREC 7-
2003;VAOPGCPREC 3-2000.  The Board must consider the claim 
pursuant to the former criteria during the course of the 
entire appeal, and since August 26, 2002 under the revised 
criteria, applying whichever is more favorable to the 
veteran.  Id.

Prior to August 26, 2002, the rating criteria provided 
compensable ratings for ankylosis of the thumb, index and 
middle fingers.  For "Finger, any other, ankylosis of" there 
was a noncompensable (0 percent) rating for the major and 
minor extremities.  38 C.F.R. Part 4.71a, DC 5227 (2001).  
Extremely unfavorable ankylosis can be rated as an  
amputation. Note following 38 C.F.R. Part 4, DC 5227 (2001).  
Although no higher disability rating is available under DC 
5227, DC 5156 provides a 10 percent evaluation for amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto.  38 
C.F.R. § 4.71a, DC 5156. 

Effective August 26, 2002, for "Ring or little finger, 
ankylosis of," unfavorable or favorable, there will be a 
noncompensable (0 percent) rating for dominant or non- 
dominant extremity.  A note to the regulation provides as 
follows: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  67 Fed. Reg. 
48784, 48786, 48787 (2002), codified at 38 C.F.R. § 4.71a, DC 
5227.  As noted, the amended criteria also provides for a 
noncompensable rating for any limitation of motion of the 
ring or little finger. 67 Fed. Reg. at 48787, codified at 38 
C.F.R. § 4.71a, DC 5230.  Accordingly, the veteran is not 
entitled to a compensable rating under the old and revised 
version of Diagnostic Code 5227.

However, the veteran has stated that the fracture of the 
right fourth and fifth metacarpals often caused his right 
hand to swell up, become numb and painful.  The VA examiners' 
objective findings in the June 1999 and the May 2004 reports 
fail to corroborate the veteran's complaints regarding the 
effect of the fractured fourth and fifth metacarpals on his 
right hand.  Particularly, the clinician found that the grip 
of the right hand was normal.  The examiner determined that 
the range of motion was not limited by pain, fatigue, 
weakness, or lack of endurance.  The joints of the ring and 
little fingers were non-tender and there were no 
abnormalities. Therefore, the veteran is not entitled to an 
additional evaluation for interference with overall function 
of the hand under the amended version of 38 C.F.R. § 4.71a, 
DC 5227. 

Unfavorable ankylosis exists where it is not possible to 
bring the finger to within two inches (5.1 centimeters) of 
the median transverse fold of the palm or when the MCP and 
PIP joints are both ankylosed.  Ankylosis of the MCP and PIP 
joints with either joint in extension or extreme flexion will 
be rated as amputation.  38 C.F.R. § 4.71a, Notes preceding 
DC 5216 (2001); 67 Fed. Reg. at 48,785-86.  Extremely 
unfavorable ankylosis of the fingers exists when all joints 
are in extension or in extreme flexion or with rotation and 
angulation of the bones, and this will be rated as an 
amputation.  38 C.F.R. § 4.71a, Notes following DC 5219 and 
DC 5227 (2001); 67 Fed. Reg. at 48,785.

Under Diagnostic Codes 5155 and 5156, amputation of the ring 
and little fingers at the proximal interphalangeal (PIP) 
joint, or proximal thereto, without resection of the 
metacarpal, warrants a 10 percent rating.  Amputation of the 
ring finger with metacarpal resection (more than one-half of 
the bone lost) warrants a 20 percent rating under Diagnostic 
Code 5155.

The Board observes that arthritis, due to trauma and 
substantiated by X-ray findings, is rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the metacarpholangeal joint (MCP) without 
involvement of other joints is considered a minor joint. 38 
C.F.R. § 4.45(f).

There is no evidence of ankylosis, either favorable or 
unfavorable of any of the joints of the veteran's right ring 
or little finger. The fingers have not been amputated.  A 10 
percent evaluation for traumatic arthritis is not warranted 
under DCs 5003 and 5010.  For the purpose of rating 
disability from arthritis, the MCP without involvement of 
other joints is considered a minor joint.  38 C.F.R. § 
4.45(f). Additionally, the record contains no treatment 
records indicating any treatment or symptoms regarding this 
disability. 

With regard to the consideration of a rating for the 
veteran's right hand under Deluca, there is no objective 
evidence that the fracture of the right fourth and fifth 
metacarpals has not resulted in decreased strength of the 
right hand, pain or a moderate disability.  Accordingly, the 
veteran is not entitled to a compensable rating for his right 
hand with considerations of painful motion and weakness, 
possibly due to residuals of the fractured right fourth and 
fifth metacarpals. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. 202.

In sum, the veteran's residuals of a fracture of the right 
fourth and fifth metacarpals are manifested by X-ray evidence 
of irregularity at the base of the fifth metacarpus that 
could be post-traumatic in nature, and subjective complaints 
of pain radiating up through the arm to the shoulder, along 
with swelling.  There is no medical evidence of limitation of 
motion of the thumb or fingers.  The veteran showed normal 
strength and dexterity for grasping objects.  Accordingly, 
the criteria for an initial compensable schedular rating, 
have not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5216-5230. 

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for extra-
schedular consideration for rating of the veteran's service 
connected residuals of a fracture of the right fourth and 
fifth metacarpals, with degenerative changes.  The governing 
norm in such exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b).  There is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due to a right wrist disability. 
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an initial increased (compensable) rating for 
a right hand disability, to include residuals of a fracture 
of the right fourth and fifth metacarpals, is denied.



	                        
____________________________________________
	A. C. MACKENZIE 
	Acting Veterans Law Judge, Board of Veterans' Appeals
	



 Department of Veterans Affairs


